United States Court of Appeals
                       For the First Circuit

Nos. 02-1139, 02-1340, 02-1465

                  LUIS A. ACEVEDO-GARCIA, et al.,

              Plaintiffs, Appellees/Cross-Appellants,

                                 v.

  ROBERTO VERA MONROIG, Individually and as Mayor of Adjuntas;
MUNICIPALITY OF ADJUNTAS; IRMA M. GONZALEZ DELGADO, Individually
             and as Personnel Director of Adjuntas,

              Defendants, Appellants/Cross-Appellees.


           APPEALS FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jaime Pieras, Jr., U.S. Senior District Judge]


                               Before
                        Boudin, Chief Judge,
                   Bownes,* Senior Circuit Judge,
                     and Lipez, Circuit Judge.


                          ORDER OF COURT



                         December 5, 2003




    *
      Senior Judge Hugh H. Bownes participated in the original
hearing and disposition of the this case but retired on September
1, 2003, prior to the filing of the petition for rehearing, and
passed away on November 5, 2003.    The remaining members of the
panel comprise a quorum for the issuance of this order. See 28
U.S.C. § 46(d).
       On September 9, 2003 the defendant-appellants filed a Petition

for    Rehearing in their individual capacity and a Petition for

Rehearing and/or Suggestion for Rehearing En Banc in their official

capacity.       As is explained herein, we grant the petition for a

panel rehearing, which moots the suggestion for rehearing en banc.

       In our opinion of August 21, we stated that our review of the

legal issues in the case was handicapped by the defendants' failure

to    produce   transcripts       of    the    defense      portion    of       the   trial.

Specifically,      we    were    unable       to   review     fully    the      challenged

evidentiary rulings, claims of inappropriate participation of the

trial court, and the sufficiency of the evidence challenge.

       In their petition for rehearing, defendants explained that

they ordered the transcripts from the court reporter, paid for the

transcripts,      and    later    received         a   full   set     of    transcripts.

Furthermore, both parties referred to the full set of transcripts

in their briefs.         Upon further investigation, we determined that

the   transcripts       were    never    properly      filed    with       us    through   a

combination of miscues by the defendants, the court reporter, and

the circuit court clerk's office. Without assigning responsibility

to any one party for the absence of the transcripts, we decided

that we would review the now available transcripts in deciding the

issues to which they relate.

       Having done so, we find nothing in the full record that

requires us to alter the ruling in our opinion filed on August 21.


                                          -2-
By this order, we grant the petition for rehearing, withdraw our

opinion filed August 21, and file a revised opinion.




                              By the Court,


                              ______________________________
                              Richard Cushing Donovan, Clerk




[Certified Copies to Hon. Jamie Pieras and Ms. Frances De Moran,
Clerk, U.S. District Court for Puerto Rico. Copies to: Mr. Mahony,
Ms. Templeton, Ms. Martinez-Fortier, Mr. Garay, Mr. Falto-Cruz,
Mr. Ortiz-Alvarez, Mr. Martinez-Luciano, Ms. Zabala-Galarza,
Mr. Rivera-Alvarez, Mr. Svonkin, Mr. Guzman, Mr. Villares-
Sarmiento, Mr. Roldan-Gonzalez, Mr. Pagan-Rivera, and Mr.
Emmanuelli-Huertas.]


                               -3-